Eschweiler, J.
The defendant was tried for the crime of statutory rape. The complaining witness,, under fourteen years of age, testified to sexual intercourse with the defendant three several times and that the defendant was the first man with whom she had such intercourse.
On cross-examination and as then stated, for the sole purpose of testing her credibility as a witness, she was asked as to whether or not during the period between the second and third times of such alleged intercourse she had sexual relations with other men. The trial court sustained the objections of the district attorney to such questions. After the verdict of guilty by the jury and at defendant’s request the trial court certified two questions covering such rulings to this court to have it determined if such were correct. ,
Without reaching or determining the question of whether such proposed line of cross-examination of a complaining. *171witness in an action for statutory rape is ever permissible, we dispose of the present case by holding that upon the record as here presented we find no error. For that reason the rulings by the trial court are affirmed.
By the Court. — Upon the questions certified the rulings are affirmed and the record remanded for further proceedings.